          Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 1 of 14



 1 Ryan L. McBride, Esq. (SBN: 297557)
   ryan@kazlg.com
 2
   KAZEROUNI LAW GROUP, APC
 3 2633 E. Indian School Road, Suite 460
   Phoenix, AZ 85016
 4
   Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523
 6
   Attorney for Plaintiff,
 7 Mark Aussieker
 8
 9                        UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA

11 Mark Aussieker, Individually and on             Case No.:
12 behalf of others similarly situated,
                                                   CLASS ACTION
13                      Plaintiff,
14                                                 COMPLAINT FOR VIOLATIONS OF THE
     v.                                            TELEPHONE CONSUMER PROTECTION
15                                                 ACT 47 U.S.C. §227 ET SEQ.
16 NEXA Mortgage, LLC,
                                                   JURY TRIAL DEMANDED
17                      Defendant.
18
19                                    INTRODUCTION
20          Plaintiff Mark Aussieker (“Plaintiff”) brings this action against Defendant
21 NEXA Mortgage, LLC (“Defendant”) to secure redress for violations of the
22 Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
23                               NATURE OF THE ACTION
24          1.    This is a putative class action pursuant to the TCPA, 47 U.S.C. § 227 et
25 seq., (the “TCPA”).
26          2.    Defendant operates as a full-service mortgage company. To promote its
27 services, Defendant engages in unsolicited marketing, harming thousands of
28 consumers in the process.
                                               -1-
                                     CLASS ACTION COMPLAINT
        Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 2 of 14



 1         3.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
 2 illegal conduct, which has resulted in the invasion of privacy, harassment,
 3 aggravation, and disruption of the daily life of thousands of individuals. Plaintiff also
 4 seeks statutory damages on behalf of himself and members of the Class, and any
 5 other available legal or equitable remedies.
 6                             JURISDICTION AND VENUE
 7         4.     Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges
 8 violations of a federal statute. Moreover, jurisdiction is proper under 28 U.S.C. §
 9 1332(d)(2) because Plaintiff alleges a national class, which will result in at least one
10 class member belonging to a different state than that of Defendant. Plaintiff seeks up
11 to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call that is in
12 violation of the TCPA, which, when aggregated among a proposed class numbering
13 in the tens of thousands, or more, exceeds the $5,000,000.00 (five-million dollars)
14 threshold for federal court jurisdiction under the Class Action Fairness Act
15 (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA
16 jurisdiction are present.
17         5.     Jurisdiction is also proper because there exists a federal question based
18 on the fact that Plaintiff’s claims arise from the Telephone Consumer Protection Act,
19 47. U.S.C. § 227 et seq. (“TCPA”), a federal statute.
20         6.     Venue is proper in the United States District Court for the Eastern
21 District of California pursuant to 28 U.S.C. § 1391(b)(2) and (c) because Defendant
22 is deemed to reside in any judicial district in which it is subject to the court’s personal
23 jurisdiction, and because Defendant provides and markets its services within the
24 district, thereby establishing sufficient contacts to subject it to personal jurisdiction.
25 Further, Defendant’s conduct against Plaintiff occurred within the State of California
26 where Plaintiff resides, subjecting Defendant to the State of California.
27 //
28 //
                                               -2-
                                     CLASS ACTION COMPLAINT
       Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 3 of 14



 1                                        PARTIES
 2        7.     Plaintiff is a natural person who, at all times relevant to this action, was
 3 a resident of Fair Oaks, California.
 4        8.     Defendant is an Arizona limited liability company whose principal
 5 office is located at 2450 S. Gilbert Rd, Suite 210, Chandler, AZ 85286.
 6        9.     Plaintiff is informed and believes that NEXA Mortgage, LLC does
 7 business as NEXA Mortgage CA.
 8                                        THE TCPA
 9        10.    The TCPA prohibits: (1) any person from calling a cellular telephone
10 number; (2) using an automatic telephone dialing system (“ATDS”); and (3) without
11 the recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).
12        11.    The TCPA defines an “automatic telephone dialing system” (“ATDS”)
13 as “equipment that has the capacity - (A) to store or produce telephone numbers to be
14 called, using a random or sequential number generator; and (B) to dial such
15 numbers.” 47 U.S.C. § 227(a)(1).
16        12.    In an action under the TCPA, a plaintiff must only show that the
17 defendant “called a number assigned to a cellular telephone service using an
18 automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
19 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
20        13.    The Federal Communications Commission (“FCC”) is empowered to
21 issue rules and regulations implementing the TCPA.            According to the FCC’s
22 findings, calls in violation of the TCPA are prohibited because, as Congress found,
23 automated or prerecorded telephone calls are a greater nuisance and invasion of
24 privacy than live solicitation calls, and such calls can be costly and inconvenient.
25 The FCC also recognized that wireless customers are charged for incoming calls
26 whether they pay in advance or after the minutes are used. Rules and Regulations
27 Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-
28 278, Report and Order, 18 FCC Rcd 14014 (2003).
                                              -3-
                                    CLASS ACTION COMPLAINT
       Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 4 of 14



 1         14.   In 2012, the FCC issued an order tightening the restrictions for
 2 automated telemarketing calls, requiring “prior express written consent” for such
 3 calls to wireless numbers. See In the Matter of Rules & Regulations Implementing
 4 the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)
 5 (emphasis supplied).
 6         15.   To obtain express written consent for telemarketing calls, a defendant
 7 must establish that it secured the plaintiff’s signature in a form that gives the plaintiff
 8 a “‘clear and conspicuous disclosure’ of the consequences of providing the requested
 9 consent….and having received this information, agrees unambiguously to receive
10 such calls at a telephone number the [plaintiff] designates.”             In re Rules &
11 Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
12 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
13         16.   The TCPA regulations promulgated by the FCC define “telemarketing”
14 as “the initiation of a telephone call or message for the purpose of encouraging the
15 purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
16 64.1200(f)(12). In determining whether a communication constitutes telemarketing, a
17 court must evaluate the ultimate purpose of the communication. See Golan v. Veritas
18 Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
19         17.   “Neither the TCPA nor its implementing regulations ‘require an explicit
20 mention of a good, product, or service’ where the implication of an improper purpose
21 is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d
22 913, 918 (9th Cir. 2012)).
23         18.   “‘Telemarketing’ occurs when the context of a call indicates that it was
24 initiated and transmitted to a person for the purpose of promoting property, goods, or
25 services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
26 64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer
27 Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
28
                                              -4-
                                    CLASS ACTION COMPLAINT
       Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 5 of 14



 1         19.   The FCC has explained that calls motivated in part by the intent to sell
 2 property, goods, or services are considered telemarketing under the TCPA. See In re
 3 Rules and Regulations Implementing the Telephone Consumer Protection Act of
 4 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients
 5 are encouraged to purchase, rent, or invest in property, goods, or services during the
 6 call or in the future. Id.
 7         20.   In other words, offers “that are part of an overall marketing campaign to
 8 sell property, goods, or services constitute” telemarketing under the TCPA. See In re
 9 Rules and Regulations Implementing the Telephone Consumer Protection Act of
10 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
11         21.   If a call is not deemed telemarketing, a defendant must nevertheless
12 demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of
13 Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC
14 Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and
15 non-advertising calls”).
16         22.   Further, the FCC has issued rulings and clarified that consumers are
17 entitled to the same consent-based protections for text messages as they are for calls
18 to wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952
19 (9th Cir. 2009) (The FCC has determined that a text message falls within the meaning
20 of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014
21 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing
22 that it obtained Plaintiff's prior express consent before sending him the text message).
23 (emphasis added).
24         23.   As recently held by the United States Court of Appeals for the Ninth
25 Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature,
26 invade the privacy and disturb the solitude of their recipients. A plaintiff alleging a
27 violation under the TCPA ‘need not allege any additional harm beyond the one
28 Congress has identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017
                                             -5-
                                   CLASS ACTION COMPLAINT
        Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 6 of 14



 1 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.
 2 Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).
 3                                           FACTS
 4         24.    On June 6, 2020, Plaintiff purchased a cellular telephone, which had the
 5 ability to send and receive text messages.
 6         25.    On November 22, 2020, Plaintiff received an unsolicited text message,
 7 which inquired whether Plaintiff or someone Plaintiff knows is in need of a new
 8 home loan. Below is the content of that text message:
 9                Good Morning, do you or
10                someone you know in need of a
                  New Home Loan?
11                Please Call Me
12                Wayne Bright
                  NEXA Mortgage CA
13                NMLS 55211
14                Equal housing opp
15                Text STOP to end
16
17         26.    Defendant’s text messages constitute telemarketing because they
18 encouraged the future purchase or investment in property, goods, or services, i.e.,
19 selling a mortgage service.
20         27.    Plaintiff received the subject texts within this judicial district and,
21 therefore, Defendant’s violation of the TCPA occurred within this district. Upon
22 information and belief, Defendant caused other text messages to be sent to
23 individuals residing within this judicial district.
24         28.    At no point in time did Plaintiff provide Defendant with his express
25 written consent to be contacted using an ATDS.
26         29.    Plaintiff is the subscriber of the phone associated with the number that
27 was messaged and is financially responsible.
28
                                               -6-
                                     CLASS ACTION COMPLAINT
       Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 7 of 14



 1        30.    The impersonal and generic nature of Defendant’s text message,
 2 demonstrates that Defendant utilized an ATDS in transmitting the messages. See
 3 Jenkins v. LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051,
 4 at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic,
 5 impersonal nature of the text message advertisements and the use of a short code,
 6 support an inference that the text messages were sent using an ATDS.”) (citing Legg
 7 v. Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff
 8 alleged facts sufficient to infer text messages were sent using ATDS; use of a short
 9 code and volume of mass messaging alleged would be impractical without use of an
10 ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010)
11 (finding it “plausible” that defendants used an ATDS where messages were
12 advertisements written in an impersonal manner and sent from short code); Hickey v.
13 Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-
14 132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal.
15 May 22, 2013) (observing that mass messaging would be impracticable without use
16 of an ATDS)).
17        31.    The text message originated from the telephone number (916) 304-1510,
18 a number which is owned and operated by Defendant.
19        32.    In response, Plaintiff texted back “STOP”. Almost immediately,
20 Defendant responded with what appeared to be another automated text stating:
21
                 TEXT Mobile Alerts. You are unsubscribed from all
22               Alerts, no more messages will be sent. Text HELP for
23               help or 1-855-220-1344.

24        33.    The immediate response from Defendant containing generic messaging
25 to Plaintiff indicates the use of an ATDS.
26        34.    Defendant’s unsolicited text message caused Plaintiff actual harm,
27 including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
28
                                            -7-
                                  CLASS ACTION COMPLAINT
          Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 8 of 14



 1 trespass, and conversion. Defendant’s text messages also inconvenienced Plaintiff
 2 and caused disruption to his daily life.
 3          35.    Defendant’s unsolicited text messages caused Plaintiff actual harm.
 4 Specifically, Plaintiff confronted Defendant to determine why the unwanted text
 5 messages had sent this message to his daughter’s phone.
 6          36.    Defendant informed Plaintiff that Defendant purchased a list of cell
 7 phone numbers and sent a message to all the numbers it purchased, not knowing who
 8 would receive the messages.
 9          37.    Defendant’s text messages also can slow cell phone performance by
10 taking         up    space     on      the     recipient     phone’s      memory.       See
11 https://www.consumer.ftc.gov/articles/0350-text-message-spam#text            (finding   that
12 spam text messages can slow cell phone performance by taking up phone memory
13 space).
14                                  CLASS ALLEGATIONS
15          38.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
16 on behalf of himself and all others similarly situated.
17          39.    Plaintiff brings this case on behalf of a Class defined as follows:
18
                   No Consent Class: All persons within the United States who
19                 received any solicitation/telemarketing text messages from
                   Defendant to said person’s cellular telephone made through the
20
                   use of any automatic telephone dialing system or an artificial or
21                 prerecorded voice and such person had not previously
                   consented to receiving such calls within the four years prior to
22
                   the filing of this Complaint.
23
            40.    Defendant and its employees or agents are excluded from the Class.
24
     Plaintiff does not know the number of members in the Class but believes the Class
25
     members number in the several thousands, if not more.
26
     //
27
     //
28
                                                 -8-
                                       CLASS ACTION COMPLAINT
       Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 9 of 14



 1        NUMEROSITY
 2        41.          Upon information and belief, Defendant has placed automated and/or
 3 prerecorded calls to cellular telephone numbers belonging to thousands of consumers
 4 throughout the United States without their prior express consent. The members of the
 5 Class, therefore, are believed to be so numerous that joinder of all members is
 6 impracticable.
 7        42.          The exact number and identities of the Class members are unknown at
 8 this time and can only be ascertained through discovery. Identification of the Class
 9 members is a matter capable of ministerial determination from Defendant’s call
10 records.
11        COMMON QUESTIONS OF LAW AND FACT
12        43.          There are numerous questions of law and fact common to the Class
13 which predominate over any questions affecting only individual members of the
14 Class. Among the questions of law and fact common to the Class are:
15              i.       Whether Defendant sent non-emergency messages to Plaintiff’s and
16                       Class members’ cellular telephones using an ATDS;
17              ii.      Whether Defendant can meet its burden of showing that it obtained
18                       prior express written consent to send such messages;
19              iii.     Whether Defendant’s conduct was knowing and willful;
20              iv.      Whether Defendant is liable for damages, and the amount of such
21                       damages; and
22              v.       Whether Defendant should be enjoined from such conduct in the
23                       future.
24        44.          The common questions in this case are capable of having common
25 answers. If Plaintiff’s claim that Defendant routinely transmits text messages to
26 telephone numbers assigned to cellular telephone services is accurate, Plaintiff and
27 the Class members will have identical claims capable of being efficiently adjudicated
28 and administered in this case.
                                                  -9-
                                        CLASS ACTION COMPLAINT
        Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 10 of 14



 1         TYPICALITY
 2         45.   Plaintiff’s claims are typical of the claims of the Class members, as they
 3 are all based on the same factual and legal theories regarding unsolicited text
 4 messages being sent by Defendant to Class members.
 5         PROTECTING THE INTERESTS OF THE CLASS MEMBERS
 6         46.   Plaintiff is a representative who will fully and adequately assert and
 7 protect the interests of the Class and has retained competent counsel. Accordingly,
 8 Plaintiff is an adequate representative and will fairly and adequately protect the
 9 interests of the Class.
10         PROCEEDING          VIA     CLASS      ACTIONS       IS    SUPERIOR        AND
11         ADVISABLE
12         47.   A class action is superior to all other available methods for the fair and
13 efficient adjudication of this lawsuit because individual litigation of the claims of all
14 members of the Class is economically unfeasible and procedurally impracticable.
15 While the aggregate damages sustained by the Class are in the millions of dollars, the
16 individual damages incurred by each member of the Class resulting from Defendant’s
17 wrongful conduct are too small to warrant the expense of individual lawsuits. The
18 likelihood of individual Class members prosecuting their own separate claims is
19 remote, and, even if every member of the Class could afford individual litigation, the
20 court system would be unduly burdened by individual litigation of such cases.
21         48.   The prosecution of separate actions by members of the Class would
22 create a risk of establishing inconsistent rulings and/or incompatible standards of
23 conduct for Defendant.       For example, one court might enjoin Defendant from
24 performing the challenged acts, whereas another may not. Additionally, individual
25 actions may be dispositive of the interests of the Class, although certain class
26 members are not parties to such actions.
27 //
28 //
                                               - 10 -
                                     CLASS ACTION COMPLAINT
       Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 11 of 14



 1                                        COUNT I
 2                     Violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)
 3                          (On behalf of Plaintiff and the Class)
 4        49.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully
 5 set forth herein.
 6        50.    It is a violation of the TCPA to make “any call (other than a call made
 7 for emergency purposes or made with the prior express consent of the called party)
 8 using any automatic telephone dialing system … to any telephone number assigned to
 9 a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
10        51.    Defendant – or third parties directed by Defendant – used equipment
11 having the capacity to dial numbers without human intervention to make non-
12 emergency telephone calls to the cellular telephones of Plaintiff and the other
13 members of the Class defined below.
14        52.    These calls were made without regard to whether Defendant had first
15 obtained express permission from the called party to make such calls. In fact,
16 Defendant did not have prior express consent to call the cell phones of Plaintiff and
17 the other members of the putative Class when its calls were made.
18        53.    Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
19 using an automatic telephone dialing system to make non-emergency telephone calls
20 to the cell phones of Plaintiff and the other members of the putative Class without
21 their prior express written consent.
22        54.    Defendant knew that it did not have prior express consent to make these
23 calls and knew or should have known that it was using equipment that at constituted
24 an automatic telephone dialing system. The violations were therefore willful or
25 knowing.
26        55.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
27 TCPA, Plaintiff and the other members of the putative Class were harmed and are
28
                                              - 11 -
                                    CLASS ACTION COMPLAINT
        Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 12 of 14



 1 each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and
 2 the class are also entitled to an injunction against future calls. Id.
 3                                         COUNT II
 4                     Violation of the TCPA, 47 U.S.C. § 227(b)(1)(C)
 5         56.    Plaintiff re-alleges and incorporates paragraphs 1-61 as if fully set forth
 6 herein.
 7         57.    It is a violation of the TCPA “to use … [a] device to send … an
 8 unsolicited advertisement ….” 47 U.S.C. § 227(b)(1)(C).
 9         58.    The term unsolicited advertisement means “any material advertising the
10 commercial availability or quality of any property, goods, or services which is
11 transmitted to any person without that person’s prior express invitation or permission,
12 in writing or otherwise.” 47 U.S.C. § 227(a)(5).
13         59.    Defendant sent Plaintiff and other Class members an unsolicited
14 advertisement to sign up for a discreet hook up service, and an unsolicited
15 advertisement to create a free membership.
16         60.    These messages were sent without Plaintiff or the other Class member’s
17 prior express consent.
18         61.    Thus, Defendant has violated § 227(b)(1)(C) of the TCPA by using by
19 sending unsolicited messages to Plaintiff and the other members of the putative Class
20 without their prior express written consent.
21         62.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
22 TCPA, Plaintiff and the other members of the putative Class were harmed and are
23 each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and
24 the class are also entitled to an injunction against future calls. Id.
25 //
26 //
27 //
28 //
                                               - 12 -
                                     CLASS ACTION COMPLAINT
       Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 13 of 14



 1                                         COUNT III
 2           Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
 3                           (On Behalf of Plaintiff and the Class)
 4         63.    Plaintiff re-alleges and incorporates paragraphs 1-61 as if fully set forth
 5 herein.
 6         64.    At all times relevant, Defendant knew or should have known that its
 7 conduct as alleged herein violated the TCPA.
 8         65.    Defendant knew that it did not have prior express consent to make these
 9 calls and knew or should have known that its conduct was a violation of the TCPA.
10         66.    Because Defendant knew or should have known that Plaintiff and Class
11 Members had not given prior express consent to receive its autodialed calls, the Court
12 should treble the amount of statutory damages available to Plaintiff and the other
13 members of the putative Class pursuant to § 227(b)(3) of the TCPA.
14         67.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
15 TCPA, Plaintiff and the other members of the putative Class were harmed and are
16 each entitled to a minimum of $1,500.00 in damages for each violation. Plaintiff and
17 the class are also entitled to an injunction against future calls. Id.
18                                  PRAYER FOR RELIEF
19         WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for
20 the following relief:
21         a)     An order certifying this case as a class action on behalf of the Class as
22                defined above, and appointing Plaintiff as the representative of the Class
23                and counsel as Class Counsel;
24         b)     An award of actual and statutory damages;
25         c)     An order declaring that Defendant’s actions, as set out above, violate the
26                TCPA;
27         d)     A declaratory judgement that Defendant’s telephone calling equipment
28                constitutes an automatic telephone dialing system under the TCPA;
                                               - 13 -
                                     CLASS ACTION COMPLAINT
      Case 2:21-cv-00281-TLN-AC Document 1 Filed 02/12/21 Page 14 of 14



 1       e)    An injunction requiring Defendant to cease all unsolicited text
 2             messaging activity, and to otherwise protect the interest of the Class;
 3       f)    An injunction prohibiting Defendant from using, or contracting the use
 4             of, an automatic telephone dialing system without obtaining, recipient’s
 5             consent to receive calls made with such equipment; and
 6       g)    Such further and other relief as the Court deems necessary.
 7                                  JURY DEMAND
 8       68.   Plaintiff and Class Members hereby demand a trial by jury.
 9
10 Dated: February 12, 2021              KAZEROUNI LAW GROUP, APC
11
                                         By: /s/ Ryan L. McBride
12                                            Ryan L. McBride, Esq.
                                              Attorney for Plaintiff and the
13
                                              Proposed Class
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           - 14 -
                                 CLASS ACTION COMPLAINT
